UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

OSEP QA 21-05

RETURN TO SCHOOL ROADMAP:
CHILD FIND UNDER PART B OF THE INDIVIDUALS WITH
DISABILITIES EDUCATION ACT
August 24, 2021
The U.S. Department of Education’s (Department) Office of Special Education and
Rehabilitative Services (OSERS) has received multiple requests from a diverse group of
stakeholders asking that the Department issue new guidance interpreting requirements of the
Individuals with Disabilities Education Act (IDEA) in light of the many challenges of the
COVID-19 pandemic and as more schools and programs are returning to in-person services.
Topics include meeting timelines, ensuring implementation of initial evaluation and reevaluation
procedures, determining eligibility for special education and related services, and providing the
full array of special education and related services that children with disabilities need in order to
receive a free appropriate public education (FAPE). 1 Similarly, stakeholders have inquired about
the implications of delayed evaluations and early intervention services to infants and toddlers
with disabilities and their families served under IDEA Part C. 2 The purpose of the Return to
School Roadmap IDEA guidance documents, 3 which focus on school reopening efforts, is to
support the full implementation of IDEA requirements. The documents also serve to clarify that,
regardless of the COVID-19 pandemic, or the mode of instruction, children with disabilities are
entitled to FAPE, and infants and toddlers with disabilities and their families to appropriate
IDEA Part C services.

Free appropriate public education (FAPE) means special education and related services that (1) are
provided at public expense, under public supervision, and without charge; (2) meet the standards of the
SEA, including the requirements of IDEA; (3) include an appropriate preschool, elementary school, or
secondary school education in the State involved; and (4) are provided in conformity with an
individualized education program that meets the requirements of 34 C.F.R. §§ 300.320 through 300.324.
34 C.F.R. § 300.17.
2
Additional guidance, including requirements of Part C of IDEA, will be forthcoming.
3
This Q&A document does not impose any additional requirements beyond those included in applicable
law and regulations. It does not create or confer any rights for or on any person. The responses presented
in this document generally constitute informal guidance representing the interpretation of the Department
of the applicable statutory or regulatory requirements in the context of the specific facts presented here
and are not legally binding and does not establish a policy or rule that would apply in all circumstances.
The questions and answers in this document are not intended to be a replacement for careful study of
IDEA and its implementing regulations. The IDEA, its implementing regulations, and other important
documents related to IDEA and the regulations are found at: https://sites.ed.gov/idea/
1

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

RETURN TO SCHOOL ROADMAP: CHILD FIND UNDER PART B OF THE INDIVIDUALS WITH DISABILITIES EDUCATION ACT

OSERS is issuing this guidance to State educational agencies (SEAs), local educational agencies
(LEAs), 4 parents, 5 and other stakeholders to reaffirm the importance of appropriate
implementation of the child find obligations under Part B of the IDEA. An effective child find
system is an ongoing part of a State’s responsibility to ensure that FAPE is made available to all
eligible children with disabilities. The child find requirements in IDEA require SEAs and LEAs
to have policies and procedures in effect to ensure that all children with disabilities residing in
their respective jurisdictions who need special education and related services are identified,
located, and evaluated, regardless of the severity of the disability, and consistent with the State’s
child find and eligibility standards.
It is particularly important that we provide information about the IDEA Part B child find
requirements at this time since, as a result of the COVID-19 pandemic, a number of children
have not registered for school or have unenrolled from schools. Many others have received
instruction only virtually. Given these challenges, as they prepare to return to full-time, in-person
learning for the 2021-2022 school year, SEAs and LEAs may need to evaluate whether their
current child find procedures are sufficiently robust to ensure the appropriate referral and
evaluation of children who may have a disability under IDEA.

To make this document more user-friendly, OSERS has used the term “LEA” in place of “public agency.” Public
agency is defined in 34 C.F.R. § 300.33 to include the SEA, LEAs, educational services agencies (ESAs),
nonprofit public charter schools that are not otherwise included as LEAs or ESAs and are not a school of an LEA
or ESA, and any other political subdivisions of the State that are responsible for providing education to children
with disabilities.
5
The term “parent” is defined at 34 C.F.R. § 300.30.
4

2

RETURN TO SCHOOL ROADMAP: CHILD FIND UNDER PART B OF THE INDIVIDUALS WITH DISABILITIES EDUCATION ACT

A. GENERAL CHILD FIND REQUIREMENTS
Question A-1:

What is child find?

Answer:

The child find requirements in IDEA Part B require States to have policies and
procedures in effect to ensure that all children with disabilities residing in the
State who need special education and related services are identified, located,
and evaluated, regardless of the severity of the disability. This requirement
includes identification of children who are suspected of having a disability,
including for example, children suspected of having long COVID or suspected
of having post-COVID conditions that meet the definition of a disability under
IDEA. 6 (See, Question C-4 below for more information about long
COVID/other post-COVID conditions.) This responsibility includes
implementing child find activities for children who are experiencing
homelessness or are wards of the State, highly mobile and migrant children,
English learners, and parentally-placed private school children with disabilities,
as well as those suspected of having developmental delays as defined in
34 C.F.R. § 300.8(b). It also includes children who have complex medical needs
and who reside in nursing homes because of serious health problems and those
who are in correctional facilities. 34 C.F.R. § 300.111(b)-(c). Child find
activities typically involve a screening process to determine whether the child
should be referred for a full and individual evaluation to determine eligibility
for special education and related services. States must identify, locate, and
evaluate all children with disabilities residing in the State and who may need
special education and related services, regardless of where the child may live or
attend school in the State or even if the child is advancing from grade to grade.
34 C.F.R. § 300.111(c)(1).

Question A-2:

Who is responsible for conducting child find activities?

Answer:

As stated in the response to Question A-1, the State, through the SEA and all
LEAs that receive an IDEA Section 611 or IDEA Section 619 subgrant, is
responsible for implementing the child find requirements. LEAs may include
educational service agencies (ESAs) as defined in 34 C.F.R. § 300.12, public
charter schools (including virtual charter schools) established as an LEA under
State law, and any other entities that meet the definition of an LEA in
34 C.F.R. § 300.28. In most instances, the LEA where the parents of a child
with a disability reside is responsible for ensuring that the child is identified,
located, and evaluated. However, under 34 C.F.R. § 300.131(a), if a parent
enrolls a child in a private school located in an LEA other than where the child
resides, the LEA where the private school is located is responsible for child
find activities.

6

For more information see the Department’s Long COVID under Section 504 and the IDEA: A Resource to
Support Children, Students, Educators, Schools, Service Providers, and Families (Jul. 26, 2021).

3

RETURN TO SCHOOL ROADMAP: CHILD FIND UNDER PART B OF THE INDIVIDUALS WITH DISABILITIES EDUCATION ACT

Question A-3:

Do the child find obligations apply to children enrolled in public charter
schools?

Answer:

Yes. The child find requirements apply to children enrolled in public charter
schools, including virtual charter schools, that operate as LEAs themselves or
are public schools of an LEA. 34 C.F.R. §§ 300.111(a)(1)(i), 300.201, and
300.209. If a child is enrolled in a charter school that is part of an LEA, the
LEA would be responsible for implementing child find requirements for
children attending the charter school, unless State law assigns responsibility to
some other entity. 34 C.F.R. § 300.209(b)(2)(i). If the child is attending a
charter school that operates as its own LEA, the charter school LEA would be
responsible for implementing child find requirements, unless State law assigns
responsibility to some other entity. 7 34 C.F.R. § 300.209(c). If the child is
enrolled in a charter school that is neither an LEA nor a school of an LEA, the
SEA is responsible for ensuring the child find requirements are met.

Question A-4:

Do the child find obligations apply to children enrolled by their parents in
private schools or who are home schooled?

Answer:

Yes. As a result of the educational disruptions due to the COVID-19
pandemic, a considerable number of students withdrew from public schools to
attend private schools or were home schooled. As stated in the responses to
Questions A-1 and A-2, SEAs and LEAs are responsible for carrying out child
find obligations to all children residing within the jurisdiction.
34 C.F.R. §§ 300.111 and 300.201. This includes children whose parents have
chosen to home school them or place them in private schools, rather than
enrolling them in the public schools. Generally, the LEA where the child’s
parents reside is responsible for conducting child find activities, including
initial evaluations and reevaluations, for children who are home schooled. As
noted in the response to Question A-2, the LEA in which the private school is
located is responsible for child find activities for parentally placed private
school children, which could be different than where the child resides.
34 C.F.R. § 300.131.
There are several possible ways that an LEA within which private elementary
or secondary schools are located can meet its child find responsibilities. For
example, the LEA may assume the responsibility itself, contract with another
LEA (including the LEA where the child’s parent resides) or make other
arrangements by contracting with a third party to conduct child find activities.
Note also, that under 34 C.F.R. § 300.134(a)(2), during consultation between
the LEA and private school officials and parent representatives, the LEA must
discuss how parents, teachers, and private school officials will be informed of

7

U.S. Department of Education, Office of Special Education and Rehabilitative Services, Frequently Asked
Questions about the Rights of Students with Disabilities in Public Charter Schools under the Individuals with
Disabilities Education Act (Dec. 28, 2016).

4

RETURN TO SCHOOL ROADMAP: CHILD FIND UNDER PART B OF THE INDIVIDUALS WITH DISABILITIES EDUCATION ACT

the child find process. During consultation, the LEA can solicit ideas from
participants about ways to engage and educate stakeholder groups about what
is involved in locating, identifying, and evaluating children with suspected
disabilities under IDEA who are enrolled by their parents in private schools.
Examples of such practices include, but are not limited to, the following:
holding professional development sessions for private school teachers on
IDEA’s evaluation and reevaluation requirements; posting flyers in private
school facilities to inform stakeholders of the availability of child find; and
facilitating round table discussions with community members.
Question A-5:

What are some examples of child find activities?

Answer:

Many SEAs and LEAs undertake organized initiatives throughout the year to
identify preschool- and school-aged children with disabilities. These activities
can include public awareness campaigns by the LEA or in partnership with a
school’s parent teacher association (PTA) that include information provided in
languages spoken in the community and target a wide audience including
parents and families, daycare and early childhood education providers,
summer camps, medical providers, homeless shelters, religious institutions,
and kindergarten roundup (i.e., events hosted by elementary schools to
facilitate a child’s transition from home to formal education). For older
children, activities can include locally administered assessments that measure
student academic growth, screening private school students and home school
students, meeting with mental health practitioners, sharing information with
nonprofit organizations that focus on families and children, and coordinating
with State agencies that provide services to children and young adults. Also,
the LEA’s outreach efforts and interagency collaboration with housing
programs, such as those funded by the Housing and Urban Development, can
help to identify children who are homeless and may be in need of special
education. 8 With the increased use of social media, SEAs and LEAs should
consider posting child find notices on their websites and social media pages.

Question A-6:

In conducting child find activities under IDEA Part B, may an LEA use
regular IDEA Part B funds and the additional IDEA Part B funds
appropriated under Section 2014 of the American Rescue Plan Act (ARP
Act), or funds received under the Elementary and Secondary School
Emergency Relief Fund (ESSER Fund) and the Governor’s Emergency
Education Relief Fund (GEER Fund) authorized by the Coronavirus Aid,
Relief, and Economic Security Act (CARES Act) and the Coronavirus
Response and Relief Supplemental Appropriations Act (CRRSAA)?

Answer:

Yes. IDEA Part B funds (both the regular IDEA Part B funds and the
additional IDEA Part B funds appropriated under the ARP Act), and funds
provided to States and LEAs through the ESSER Fund and the GEER Fund

8

Homeless Liaison Toolkit | 2020 Edition — https://nche.ed.gov/homeless-liaison-toolkit/

5

RETURN TO SCHOOL ROADMAP: CHILD FIND UNDER PART B OF THE INDIVIDUALS WITH DISABILITIES EDUCATION ACT

may be used for child find activities. However, under 34 C.F.R. § 300.131(d),
if an LEA uses funds from its IDEA Part B allocations to carry out child find
activities for parentally-placed children in private schools, these expenditures
may not be considered in determining if the LEA has met the requirement
under 34 C.F.R. § 300.133(a) to spend a proportionate amount of IDEA Part B
funds on the provision of special education and related services for parentallyplaced children with disabilities attending private schools located in the LEA.
An LEA may also want to consider using these funds to address any backlog
of initial evaluations not completed within the timeline or that were delayed
due to circumstances related to the COVID-19 pandemic. Funds could be used
to hire additional special education and related services staff; contract with
outside vendors and practitioners to perform assessments, consistent with
State procurement rules; pay costs associated with training existing staff to
acquire the necessary expertise and qualifications to conduct evaluations; and
upgrade assessment and evaluation tools, such as those that perform autocalculations of data to reduce burden and streamline report-writing.

B.

REFERRAL AND INITIAL EVALUATION

Question B-1:

Who can refer a child to determine whether the child is suspected of
having a disability under IDEA?

Answer:

IDEA’s child find requirements permit referrals from any source who believes
a child may be eligible for special education and related services. Any source
includes, but is not limited to, a parent, teacher, health care provider, or other
individual with knowledge about the child.
However, consistent with the child find requirements and with the parental
consent requirements under IDEA and the implementing regulations, only the
child’s parent or the child’s LEA may initiate the request for an initial
evaluation LEA. 34 C.F.R. § 300.301(b).

Question B-2:

Must the LEA agree to conduct an initial evaluation if the child’s parent
makes a formal request?

Answer:

No. If the LEA does not suspect the child has a disability, it may deny the
parent’s request for an initial evaluation. In this circumstance, the LEA must
provide written notice to the parent, consistent with 34 C.F.R. § 300.503(b),
that explains, among other things, why the LEA refuses to conduct an initial
evaluation and the information that was used as the basis to make that
decision. The parent may challenge the LEA’s refusal by requesting a due
process hearing under 34 C.F.R. § 300.507 or filing a State complaint under
34 C.F.R. § 300.153. See Assistance to States for the Education of Children
with Disabilities and Preschool Grants for Children with Disabilities, Final
Rule, 71 Fed. Reg. 46540, 46636 (Aug. 14, 2006); OSEP Memorandum 11-07
(Jan. 21, 2011).

6

RETURN TO SCHOOL ROADMAP: CHILD FIND UNDER PART B OF THE INDIVIDUALS WITH DISABILITIES EDUCATION ACT

However, if the LEA believes the child may have a disability under IDEA, it
must obtain the parent’s informed consent, consistent with 34 C.F.R. § 300.9,
to conduct an initial evaluation. 34 C.F.R. § 300.300(a). The evaluation must
be conducted within 60 days of receiving parental consent or within the Stateestablished timeline for conducting the evaluation. 34 C.F.R. § 300.301(c)(1).
Although IDEA and its implementing regulations do not prescribe a specific
timeframe from referral for evaluation to parental consent, it has been the
Department’s consistent and longstanding interpretation of the IDEA that
evaluations be conducted within a reasonable period of time after the agency’s
receipt of a formal request for evaluation, if the LEA agrees that an initial
evaluation is needed. 9
Question B-3:

Can an LEA require that all students participate in general education
multi-tiered systems of support (MTSS) or other general education
interventions prior to referring a child for special education?

Answer:

No. MTSS is a comprehensive continuum of evidence-based, systemic
practices to support a rapid response to students’ needs with regular
observation to facilitate data-based instructional decision-making. Many
LEAs have implemented successful MTSS frameworks, thus ensuring that
children who simply need short-term and targeted, or intensive interventions
are provided those interventions, IDEA, however, does not require, or
encourage, an LEA to use an MTSS approach prior to a referral for evaluation
or as part of determining whether a child is eligible for special education or
related services.
A parent may request an initial evaluation at any time to determine if their
child is a child with a disability, regardless of whether the child has
participated in an MTSS framework. 34 C.F.R. § 300.301(b). The
implementation of MTSS strategies cannot be used to delay or deny the
provision of a full and individual initial evaluation, pursuant to
34 C.F.R. §§ 300.304 through 300.311, to a child suspected of having a
disability under 34 C.F.R. § 300.8. 10 It would be inconsistent with the
evaluation provisions at 34 C.F.R. §§ 300.301 through 300.111 for an LEA to
reject a referral and delay provision of an initial evaluation on the basis that a
child has not participated in an MTSS framework.
If the responsible LEA does not suspect that the child has a disability, and
denies a parent’s request for an initial evaluation, the responsible LEA must
provide prior written notice to the parent explaining why the LEA refuses to

See Assistance to States for the Education of Children with Disabilities and Preschool Grants for Children with
Disabilities, Final Rule, Fed. Reg. 46540, 46637 (Aug. 14, 2006); OSEP Memorandum 11-07 (Jan. 21, 2011); and
OSEP Memorandum 16-07 (Apr. 29, 2016).
10
This requirement applies regardless of the referral source (e.g., parental referral, including parents of children who
are homeschooled, and public and private school programs, including preschool programs). See also OSEP
Memorandum 16-07 (Apr. 29, 2016); and OSEP Memorandum 11-07 (Jan. 21, 2011).
9

7

RETURN TO SCHOOL ROADMAP: CHILD FIND UNDER PART B OF THE INDIVIDUALS WITH DISABILITIES EDUCATION ACT

conduct an initial evaluation and the information that was used as the basis for
this decision as well as a copy of the notice of procedural safeguards.
34 C.F.R. §§ 300.503 and 300.504. As noted in the response to Question B-2,
the parent may challenge the LEA’s refusal by requesting a due process
hearing or filing a State complaint. See Assistance to States for the Education
of Children with Disabilities and Preschool Grants for Children with
Disabilities, Final Rule, 71 Fed. Reg. 46540, 46636 (Aug. 14, 2006); and
OSEP Memorandum 11-07 (Jan. 21, 2011).

C. CHILD FIND CONSIDERATIONS RELATED TO THE COVID-19 PANDEMIC
Question C-1:

What are some of the unique challenges for conducting child find when
children participate in online or virtual learning?

Answer:

Generally, children who attend virtual schools or, as experienced during the
pandemic, receive instruction virtually, do not have the same degree of faceto-face interactions and in-person contacts with a teacher or other school staff
as children who attend brick-and-mortar schools on a full-time basis. As such,
teachers of these students have limited opportunity for casual observation of a
child’s learning abilities and early recognition of issues that may impact their
learning. Child find procedures that rely mainly on informal teacher
observation and referral may require additional consideration for such
children. Where virtual instruction limits or prevents the teacher’s interaction
and contact with a child, the SEA and LEA should examine whether existing
child find policies and procedures are effective in meeting the State’s
responsibilities of identifying, locating, and evaluating children who may need
special education and related services, such as activities described in Question
A-5. In general, as child find is an SEA and LEA responsibility, LEAs serving
children virtually should not rely solely on referrals by parents as the primary
vehicle for meeting IDEA’s child find requirements.

Question C-2:

How might States and LEAs enhance their child find activities during the
2021-2022 school year to address the challenges resulting from
educational disruptions due to the COVID-19 pandemic?

Answer:

SEAs and LEAs should reexamine the efficacy of their existing child find
practices and initiate new activities in light of the educational disruptions
caused by the COVID-19 pandemic. For example, LEAs may have to conduct
additional screenings of children whose academic and behavioral needs may
require an evaluation to determine eligibility for special education and related
services consistent with 34 C.F.R. §§ 300.304 through 300.311. Additional
efforts can be made in increasing awareness of special education supports for
students of all ages through coordinated efforts with SEAs, LEAs, and
associated public agencies to highlight the effects of the COVID-19 pandemic
on academic performance and social-emotional, behavioral, and mental health
needs. Further, efforts can be made to increase awareness of and access to

8

RETURN TO SCHOOL ROADMAP: CHILD FIND UNDER PART B OF THE INDIVIDUALS WITH DISABILITIES EDUCATION ACT

developmental screenings by placing information booths and providing
information about the screening process in settings frequented by families
(e.g., health departments, physician’s offices, public parks, amusement parks,
shopping malls, and children’s stores), conducting social media campaigns on
multiple online platforms, partnering with other stakeholders such as the PTA,
or holding screening events in the community. See response to Question A-5
for additional examples of child find activities.
Question C-3:

If a student has received limited instruction due to educational
disruptions as a result of the COVID-19 pandemic and also made little
academic progress, should the student be referred for an evaluation to
determine eligibility for special education and related services?

Answer:

Not necessarily. Levels of student performance primarily attributable to
limited instruction do not mean the student requires special education and
related services under IDEA. IDEA’s child find and eligibility procedures are
designed to identify, locate, and evaluate students with a suspected disability
to determine whether, as a result of the disability, the student requires special
education and related services. IDEA’s regulations in 34 C.F.R. § 300.306(b)
specifically state that a child must not be determined to be a child with a
disability if the determinant factor is due to a lack of appropriate instruction in
reading or math. LEAs must examine individual referrals for special education
and should work with families to determine additional general education
supports and interventions that can appropriately meet the child’s needs that
are attributable to limited instruction as a result of the COVID-19 pandemic
and not because the child is suspected of having a disability under IDEA. LEA
staff should document these supports when they provide prior written notice
to parents under 34 C.F.R. § 300.503, explaining the reasons why the LEA
will not conduct an evaluation to determine eligibility for special education
and related services for their child.

Question C-4:

When a parent shares that their child contracted COVID-19, has long
COVID, or has other post-COVID conditions, and the symptoms of the
child’s condition (such as fatigue, mood changes, or difficulty
concentrating) are adversely impacting the child’s ability to participate
and learn in the general curriculum, must the child be referred for special
education and related services?

Answer:

Yes. If a child experiencing symptoms from long COVID is suspected of
having a disability (e.g., other health impairment) and needs special education
and related services under IDEA, they must be referred for an initial
evaluation to determine the impact of the long COVID symptoms and the
child’s academic and functional needs. 11

11

For more information see the Department’s Long COVID under Section 504 and the IDEA: A Resource to
Support Children, Students, Educators, Schools, Service Providers, and Families (Jul. 26, 2021).

9

